       Case 17-02002-rlj Doc 172 Filed 11/26/18          Entered 11/26/18 14:34:27    Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed November 21, 2018
                                            United States Bankruptcy Judge
______________________________________________________________________




                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                         AMARILLO DIVISION

       In re:                                        §
                                                     §
       JERRY ARTHO,                                  §    Case No.: 15-20046-RLJ-12
                                                     §
                               Debtor.               §
                                                     §
                                                     §
       JERRY ARTHO,                                  §
                                                     §
                Plaintiff,                           §
                                                     §
       v.                                            §    Adversary No. 17-02002
                                                     §
       HAPPY STATE BANK, PANHANDLE                   §
       ENTERPRISES, INC., OPR H2O, LLC,              §
       SHANNON T. BURDETT, and OUTPOST               §
       RANCHES, LTD.,                                §
                                                     §
                Defendants.                          §
                                                     §


                                                    1
 Case 17-02002-rlj Doc 172 Filed 11/26/18            Entered 11/26/18 14:34:27       Page 2 of 2




                                              ORDER

          On October 22, 2018, Jerry Artho, appearing pro se, filed his Motion to Compel for

Discovery [Doc. No. 168]. The motion refers to the so-called “RICO felon’s” refusal to produce

documents. The Court denies any relief requested by the motion as it fails to state any basis for

requested relief. In addition, other than Artho’s request for reconsideration of the Court’s rulings

in this adversary proceeding, which the Court has on this date denied, there are no pending

matters that could give rise to a need for or right to discovery. The Court has previously issued

its order dismissing Artho’s claims against the named defendants here [Doc. No. 89], as well as

its orders on motions for sanctions by defendants [Doc. No. 161] and on an application for

approval of attorneys’ fees, respectively. Any and all relief requested by Artho’s motion here is

denied.

          SO ORDERED.

                                       ### End of Order ###




                                                 2
